Case 1:19-cv-01317-NRN Document 26 Filed 10/15/19 USDC Colorado Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01317-NRN

LINDA STILL,

Plaintiff,

v.

MICHAEL ZELAYA,
PHH MORTGAGE CORPORATION d/b/a PHH MORTGAGE SERVICES,
UNITED STATES OF AMERICA,
STATE OF COLORADO DEPARTMENT OF REVENUE,
SYSTEM PAVERS OF COLORADO, LLC,
SU RYDEN, in her official capacity as the Public Trustee for Arapahoe County,
Colorado,

Defendants.


                                 SCHEDULING ORDER


                         1. DATE OF CONFERENCE
              AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

October 15, 2019 at 10:00 a.m.

 For Plaintiff:                             For Defendant PHH Mortgage
                                            Corporation:

 Daniel J. Vedra                            Michael D. diFilipo
 Vedra Law LLC                              Murr Siler & Accomazzo, P.C.
 1444 Blake Street                          410 17th Street, Suite 2400
 Denver, CO 80202                           Denver, CO 80202

                                            For Defendant System Pavers of
                                            Colorado, LLC:

                                            Joshua D. McMahon
                                            Reagan Larkin
                                            Sweetbaum Sands Anderson PC
                                            1125 17th Street, Suite 2100
                                            Denver, CO 80202


00048829. 1
Case 1:19-cv-01317-NRN Document 26 Filed 10/15/19 USDC Colorado Page 2 of 10




                                               For Defendant Michael Zelaya:

                                               Craig D. Flinders
                                               Flinders Law LLC
                                               8310 S. Valley Highway, Suite 300
                                               Englewood, CO 80112


No appearances for the United States of America, State of Colorado, or Su Ryden.


                           2. STATEMENT OF JURISDICTION


        Subject matter jurisdiction is premised upon the United States as a party to an
action to partition real property in which the United States claims an interest pursuant to
a lien for unpaid taxes. 28 U.S.C. § 2410(a).

                     3. STATEMENT OF CLAIMS AND DEFENSES

a. Plaintiff: This is an action to partition real property. Plaintiff was the sole owner of
the real property commonly known as 5457 Buchanan Court, Aurora, Colorado 80016
and legally described as: Lot 26, Block 2, Dove Hill, County of Arapahoe, State of
Colorado (the “Property”). In connection with a prior option to purchase the Property,
Plaintiff conveyed her sole interest in the Property to Plaintiff and Defendant Michael
Zelaya. Subsequent to the conveyance, Defendant Zelaya proceeded to encumber the
Property with liens for unpaid taxes (both state and federal) and a judgment in favor of
Systems Pavers of Colorado, LLC (“Systems Pavers”). Those monetary obligations
were incurred solely for the benefit of Defendant Zelaya, and in seeking to partition the
property, Plaintiff submits that only Defendant Zelaya’s interest should be charged with
the liens. Plaintiff, therefore, seeks an order of partition requiring the Property to be
sold, and the liens encumbering the Property should be paid in the following order:

         a.   First, to the payment of the Deed of Trust;
         b.   Second, to pay Plaintiff’s attorney fees and costs, including the costs of
sale;
       c.     Third, to pay Plaintiff up to one half of the difference between the sales
price and the sum of the outstanding balance of the Deed of Trust plus the Plaintiff’s
fees and costs;
       d.     Fourth, to pay the USA, State of Colorado, and Systems Pavers in
accordance with their priorities; and
       e.     Fifth, to pay Zelaya (“E”).

b.     Defendant(s): Defendant PHH Mortgage Corporation takes no position at this
time regarding Plaintiff’s partition claim, but asserts that PHH Mortgage Corporation is
the beneficiary of the senior lien on the Property, and is entitled to priority and a full


00048829. 1
Case 1:19-cv-01317-NRN Document 26 Filed 10/15/19 USDC Colorado Page 3 of 10




payoff of all amounts due under the applicable loan upon any sale or partition of the
Property. PHH does not otherwise oppose Plaintiff’s proposed distribution of proceeds
from sale, but reserves the right to institute a public trustee’s foreclosure if the loan
secured by a deed of trust on the Property is not current.

Defendant System Pavers of Colorado, LLC (“System Pavers”) obtained judgments
against Plaintiff Linda Still and Defendant Michael Zelaya, jointly and severally, in the
amount of $43,949.05 and against Defendant Michael Zelaya in the amount of
$18,639.00 on July 5, 2018 (collectively, the “Judgments”) in connection with Case No.
2018CV030254 in the District Court of Arapahoe County, Colorado. System Pavers
recorded transcripts of the Judgments in Arapahoe County, Colorado on July 30, 2018.
Such transcripts attached as liens to the Property immediately. The Quit Claim Deed,
conveying the property to Plaintiff Linda Still and Defendant Michael Zelaya, clearly and
unambiguously conveys the Property to Still and Zelaya as joint tenants. Accordingly,
System Pavers is entitled to a full payoff of all amounts due under the Judgments upon
any sale or partition of the property.

c.     Defendant Michael Zelaya: On or about November 18, 2015, Mr. Zelaya
occupied the property under a lease agreement with an option to purchase. Mr. Zelaya
has continuously and exclusively occupied the property since that date. Mr. Zelaya has
made substantial contributions to expenses to hold, maintain, and improve the property.
Mr. Zelaya has made such payments variously to Plaintiff, the mortgagee, the Arapahoe
County Public Trustee, and contractors. In consideration of these contributions, Plaintiff
conveyed by quitclaim deed an undivided one-half interest in the property to Mr. Zelaya
on April 24, 2016. The improvements constructed by Defendant System Pavers of
Colorado LLC benefit equally the interests of both Plaintiff and Mr. Zelaya and the lien
therefor should be charged accordingly. Mr. Zelaya seeks a fair adjudication of his rights
in the property and a fair distribution of the proceeds from the sale of the property in
accordance with Martinez v. Martinez, 638 P.2d 834 (Colo. App., 1981).

         Mr. Zelaya asserts the following affirmative defenses:

         1.    Plaintiff’s claims are reduced by Mr. Zelaya’s right of contribution and
               setoff for contributions he has made to hold, maintain, and improve the
               property.
         2.    Plaintiff’s claims are reduced by Mr. Zelaya’s right of contribution and
               setoff for payments made by Mr. Zelaya directly to Plaintiff.
         3.    Plaintiff’s claims may be barred or reduced by her failure to mitigate
               damages.
         4.    Plaintiff’s complaint may be barred by her failure to join an indispensable
               party.
         5.    Plaintiff’s claims may be barred or reduced by the doctrines of unjust
               enrichment, laches, estoppel, waiver, acquiescence, and unclean hands.
         6.    Defendant System Pavers of Colorado LLC’s judgment lien is excessive.
         7.    C.R.S. § 38-28-101 et seq. makes no provision for an award of attorney’s
               fees to a party.


00048829. 1
Case 1:19-cv-01317-NRN Document 26 Filed 10/15/19 USDC Colorado Page 4 of 10




c.       Other Parties:


                                  4. UNDISPUTED FACTS

The following facts are undisputed:

         1.    Jurisdiction and venue are proper.

      2.       PHH Mortgage Corporation is the assignee and current beneficiary of the
deed of trust recorded in the Arapahoe County, Colorado real property records on
January 31, 2008, at Reception No. B8012464 (the “Deed of Trust”).
      3.     The Deed of Trust is a valid, continuing, first-position lien on the entire
Property and all interests therein, and is senior to all other liens on, or interests in, the
Property.
      4.      On or about April 25, 2016, Plaintiff executed a certain Quitclaim Deed,
recorded in the real property records for the County of Arapahoe, State of Colorado at
Reception No. D6043845, conveying the Property to Still and Zelaya (the “Quit Claim
Deed”).

       5.     On or about April 30, 2018, the USA, by and through its agency the
Department of the Treasury Internal Revenue Service, recorded a Notice of Federal Tax
Lien in the real property records for the County of Arapahoe, State of Colorado at
Reception No. D8041505.

       6.     On or about April 10, 2017, the USA, by and through its agency the
Department of the Treasury Internal Revenue Service recorded a Notice of Federal Tax
Lien in the real property records for the County of Arapahoe, State of Colorado at
Reception No. D7040219.

         7.    The foregoing Notices of Federal Tax Lien name Zelaya as the debtor.

      8.    On or about January 9, 2018, the State of Colorado Department of
Revenue recorded a transcript of judgment in the real property records for the County of
Arapahoe, State of Colorado at Reception No. D8002857..

      9.    On or about March 29, 2018, the State of Colorado Department of
Revenue recorded a transcript of judgment in the real property records for the County of
Arapahoe, State of Colorado at Reception No. D8030524.
     10.     On or about July 30, 2018, System Pavers recorded a transcript of
judgment in the real property records for the County of Arapahoe, State of Colorado at
Reception No. D8074493, naming Zelaya as judgment debtor.



00048829. 1
Case 1:19-cv-01317-NRN Document 26 Filed 10/15/19 USDC Colorado Page 5 of 10




     11.     On or about July 30, 2018, Systems Pavers recorded a transcript of
judgment in the real property records for the County of Arapahoe, State of Colorado at
Reception No. D8074494, naming Zelaya and Still as judgment debtors.
         12.   A physical partition of the Property would be infeasible.


                            5. COMPUTATION OF DAMAGES

        As an equitable action, Plaintiff does not seek an award of damages. Instead,
Plaintiff and Defendant Zelaya seek only an equitable division of the proceeds from the
sale of the Property.

  6. REPORT OF PRECONFERENCE DISCOVERY AND MEETING UNDER FED. R.
                           CIV. P. 26(f)

         a.    Date of Rule 26(f) meeting:

September 25, 2019.

         b.    Names of each participant and party he/she represented.

Daniel J. Vedra, attorney for Plaintiff; Craig Flinders, attorney for Defendant Zelaya;
Michael D. diFilipo, attorney for PHH Mortgage; and Reagan Larkin, attorney for System
Pavers.
      c.     Statement as to when Rule 26(a)(1) disclosures were made or will be
             made.

Ms. Still provided disclosures on October 8, 2019.

Mr. Zelaya provided disclosures on October 8, 2019.

Systems Pavers provided disclosures on October 4, 2019.

PHH Mortgage Corporation may not disclose confidential or financially private
documents, including without limitation those containing the nonpublic personal
information of the Plaintiff or any other PHH Mortgage Corporation borrower, until an
appropriate protective order has been entered.

         d.    Proposed changes, if any, in timing or requirement of disclosures under
               Fed. R. Civ. P. 26(a)(1).

As stated in c.

         e.    Statement concerning any agreements to conduct informal discovery:




00048829. 1
Case 1:19-cv-01317-NRN Document 26 Filed 10/15/19 USDC Colorado Page 6 of 10




None.

         f.    Statement concerning any other agreements or procedures to reduce
               discovery and other litigation costs, including the use of a unified exhibit
               numbering system.

None.

         g.    Statement as to whether the parties anticipate that their claims or
               defenses will involve extensive electronically stored information, or that a
               substantial amount of disclosure or discovery will involve information or
               records maintained in electronic form.

The Parties do not anticipate that this action will involve discovery of electronically
stored information. To the extent that ESI is requested or disclosed, the parties will
produce as either PDF or TIF files.

         h.    Statement summarizing the parties’ discussions regarding the possibilities
               for promptly settling or resolving the case.


Plaintiff has previously settled with both the State of Colorado and the United States.


                                      7.     CONSENT

     All parties have consented to the exercise of jurisdiction of a magistrate judge.

                               8. DISCOVERY LIMITATIONS
         a.    Modifications which any party proposes to the presumptive numbers of
               depositions or interrogatories contained in the Federal Rules.

Each party shall be deposed at most once for up to six hours. Each party shall be
permitted to depose up to two non parties for up to three hours.

         b.    Limitations each party proposes on the length of depositions.

All depositions of parties shall be limited to six hours. All depositions of non-parties
shall be limited to three hours.

         c.    Limitations which any party proposes on the number of requests for
               production and/or requests for admission.

Requests for production shall be limited to ten. Requests for admission not involving
the authenticity of a document shall be limited to twenty. The parties may request any
other party to admit the authenticity of up to thirty documents.[If the parties propose


00048829. 1
Case 1:19-cv-01317-NRN Document 26 Filed 10/15/19 USDC Colorado Page 7 of 10




more than twenty-five (25) requests for production and/or requests for admission, at the
scheduling conference they should be prepared to support that proposal by reference to
the factors identified in Fed. R. Civ. P. 26(b)(2)(C).]

         d.   Other Planning or Discovery Orders

                            9. CASE PLAN AND SCHEDULE


         a.   Deadline for Joinder of Parties and Amendment of Pleadings:

December 31, 2019.

         b.   Discovery Cut-off:

April 13, 2020.

         c.   Dispositive Motion Deadline:

May 11, 2020.

         d.   Expert Witness Disclosure


              1.     The parties shall identify anticipated fields of expert testimony, if
              any.

Plaintiff and Defendant Zelaya may each designate an accountant to calculate the
amount contributed to the property by each party and a real estate agent or an
appraiser to opine of the value of the Property.

              2.     Limitations which the parties propose on the use or number of
              expert witnesses.

              3.     The parties shall designate all experts and provide opposing
              counsel and any pro se parties with all information specified in Fed. R.
              Civ. P. 26(a)(2) on or before January 13, 2020.

              4.    The parties shall designate all rebuttal experts and provide
              opposing counsel and any pro se party with all information specified in
              Fed. R. Civ. P. 26(a)(2) on or before February 10, 2020.


         e.   Identification of Persons to Be Deposed:

Plaintiff intends on deposing Michael Zelaya.


00048829. 1
Case 1:19-cv-01317-NRN Document 26 Filed 10/15/19 USDC Colorado Page 8 of 10




System Pavers intends to depose Linda Still and Michael Zelaya.

Defendant Zelaya intends to depose Linda Still.

         f.   Deadline for Interrogatories:

Forty five days prior to the discovery cut off.


         g.   Deadline for Requests for Production of Documents and/or Admissions

Forty five days prior to the discovery cut off.

                      10. DATES FOR FURTHER CONFERENCES

    [The magistrate judge will complete this section at the scheduling conference if he
or she has not already set deadlines by an order filed before the conference.]

         a.   Status conferences will be held in this case at the following dates and
              times:
JOINT STATUS REPORT shall be filed no later than February 21, 2020
         .

         b.   A final pretrial conference will be held in this case on May 13, 2020 at
              11:00 a.m.                 at o’clock         m. A Final Pretrial Order shall
              be prepared by the parties and submitted to the court no later than seven
              (7) days before the final pretrial conference.

                          11. OTHER SCHEDULING MATTERS

         a.   Identify those discovery or scheduling issues, if any, on which counsel
              after a good faith effort, were unable to reach an agreement.



         b.   Anticipated length of trial and whether trial is to the court or jury.

Trial is anticipated to last no more than two days to the court.

A two-day Bench Trial is set to commence on July 29, 2020 through July 30, 2020 at 9:00
a.m. before Judge N. Reid Neureiter in Courtroom C203

c.      Identify pretrial proceedings, if any, that the parties believe may be more
efficiently or economically conducted in the District Court’s facilities at 212 N. Wahsatch
Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S.


00048829. 1
Case 1:19-cv-01317-NRN Document 26 Filed 10/15/19 USDC Colorado Page 9 of 10




Courthouse/Federal Building, 402 Rood Avenue, Grand Junction, Colorado 81501-
2520; or the U.S. Courthouse/Federal Building,103 Sheppard Drive, Durango, Colorado
81303-3439.


    [Determination of any such request will be made by the magistrate judge based on
the individual needs of the case and the availability of space and security resources.]



                 12. NOTICE TO COUNSEL AND PRO SE PARTIES

   The parties filing motions for extension of time or continuances must comply with
D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served
upon the moving attorney's client, all attorneys of record, and all pro se parties.

     Counsel will be expected to be familiar and to comply with the Pretrial and Trial
Procedures or Practice Standards established by the judicial officer presiding over the
trial of this case.

With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

    Counsel and unrepresented parties are reminded that any change of contact
information must be reported and filed with the Court pursuant to the applicable local
rule.

                    13. AMENDMENTS TO SCHEDULING ORDER

The scheduling order may be altered or amended only upon a showing of good cause.

 DATED at Denver, Colorado, this 15th                     day of October    , 2019 .

                                                 BY THE COURT:




                                                 United States Magistrate Judge


 APPROVED:

 (Name)                                   (Name)

 (Address)                                (Address)




00048829. 1
Case 1:19-cv-01317-NRN Document 26 Filed 10/15/19 USDC Colorado Page 10 of 10




  (Telephone Number)                              (Telephone Number)

  Attorney for Plaintiff (or Plaintiff, Pro Se)   Attorney for Defendant (or Defendant, Pro Se)

  [Please affix counsels' and any pro se party's signatures before submission of the final
  scheduling order to the court.]




 00048829. 1
